Matter of Gwiazdowska v Gwiazdowski (2016 NY Slip Op 00643)





Matter of Gwiazdowska v Gwiazdowski


2016 NY Slip Op 00643


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2015-00812
 (Docket No. O-14819-12)

[*1]In the Matter of Anetta Gwiazdowska, respondent,
vCezary Gwiazdowski, appellant.


Andrzej Gasak, Ridgewood, NY, for appellant.
Robert Marinelli, New York, NY, for respondent.

DECISION & ORDER
Appeal from an order of protection of the Family Court, Queens County (Anne-Marie Jolly, J.), dated December 15, 2014. The order of protection directed Cezary Gwiazdowski, inter alia, to stay away from the petitioner until and including December 15, 2016.
ORDERED that the appeal is dismissed, without costs or disbursements.
It is the appellant's obligation to assemble a proper record on appeal (see 425 E. 26th St. Owners Corp. v Beaton, 128 AD3d 766, 767; Matter of Leichter-Kessler v Kessler, 117 AD3d 825, 826). Here, the appellant failed to provide all of the transcripts from the multiday fact-finding hearing. Under the circumstances, the papers provided were inadequate to enable this Court to render an informed decision on the merits regarding the appeal, and the appeal must be dismissed (see Matter of Leichter-Kessler v Kessler, 117 AD3d at 826).
DILLON, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court